Title: To Benjamin Franklin from Andrew Douglass, 8 October 1778: résumé
From: Douglass, Andrew
To: Franklin, Benjamin


<Senlis, October 8, 1778: I am a prisoner in the city jail. Born in the north of Ireland, I went with my parents at a young age to live in Pequea, Lancaster County, Pennsylvania, where I spent most of my life among the Douglass family. Last April I unfortunately accepted employment on a brig sailing from Boston to Cadiz. I was tricked “By A Spaniard through papish Treachery” into the house of the English consul Don Joshua Hardy. He took all my money, encouraged the British sailors lodging there to plunder my effects and charged me for food and drink that I never had. He sent me by boat to Portugal with a pass for Britain. I was ill-used in England, and found a cousin in Ireland who gave me money to get to Holland where I expected to find an American ship. I got a pass to France, intending to meet a ship, but after five days was committed to prison. I am certain you must have seen some of my relatives in Pennsylvania: Andrew Douglass, the justice, or his son George of Potsgrove Square, or John Douglass, assemblyman. “I have Responsable Writing from Pensylvenia and Recomindations.” I have wealthy cousins. If you would send me aboard an American privateer, my friends would redeem my passage. The French prisoners abuse me and I am at the jaws of death. You could grant me a pass to Holland where I know the language. Merchants in Philadelphia would not let me long lie here. I have seen no one who could read my papers.>